Citation Nr: 1024623	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-00 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for type II diabetes 
mellitus, to include as a result of exposure to herbicides.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from January 2007 and January 2008 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

In February 2009, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  A transcript of this hearing 
is associated with the claims file.

The Board notes that the RO reopened the Veteran's claim for 
service connection for PTSD and decided it on the merits.  
However, despite the determination reached by the RO, the Board 
must find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied claim.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board also notes that a claim for service connection for a 
low back disability was previously denied by a final June 2005 
rating decision.  However, subsequent to that determination, 
additional service treatment records were received, and such 
records are relevant to this claim.  Thus, in accordance with 38 
C.F.R. § 3.156(c)(1) (2009), this claim will now be reconsidered 
on the merits.  Accordingly, the Board has recharacterized this 
issue as listed on the title page.

The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for a knee injury, shoulder injury, and 
hepatitis B, and entitlement to a compensable disability 
rating for laceration of the skull and forehead have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.

For reasons explained below, the issues of entitlement to service 
connection for PTSD on the merits, entitlement to service 
connection for a low back disability, entitlement to service 
connection for type II diabetes mellitus (to include as a result 
of exposure to herbicides), whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for bilateral hearing loss, and entitlement to service 
connection for tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The June 2005 rating decision that determined that new and 
material evidence had not been submitted to reopen the claim of 
entitlement to service connection for PTSD was not appealed and 
is final.

2.  Some of the evidence received since that June 2005 rating 
decision includes evidence that bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service connection 
for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to reopen the claim for 
service connection for PTSD and the need to remand the claim on 
the merits for additional evidence, the Board finds that no 
discussion of VCAA compliance is necessary at this time.

Analysis

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for PTSD was previously denied by rating 
decisions in January 2004 and June 2005.  In January 2004, the 
claim was denied because there was no evidence to show that the 
Veteran had been diagnosed with PTSD or that he had a credible 
in-service stressor.  In June 2005, the claim was denied because 
the evidence submitted was not new and material.

Thereafter, the claim was denied by the RO in the January 2007 
rating decision on appeal, but was then addressed on the merits 
in a January 2008 statement of the case following the submission 
of additional evidence.

The evidence received subsequent to the June 2005 rating decision 
includes private psychological examination reports dated in 
August 2005, November 2006, January 2008, and August 2008.  In 
all four reports, the Veteran was assessed with chronic and 
severe PTSD in accordance with the DSM-IV (Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition), with 
such PTSD being characterized as "service connected" with 
"combat connected" symptoms.  In addition, VA treatment records 
dated in April 2007, October 2007, and December 2007 all noted a 
diagnosis of PTSD for the Veteran.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  Presuming the credibility 
of the evidence for the sole purpose of determining whether new 
and material evidence has been received and after resolving all 
doubt in the Veteran's favor, the Board finds that the new 
evidence relates to unestablished facts and raises a reasonable 
possibility of substantiating the claim.  Thus, such evidence is 
new and material, and the claim for service connection for PTSD 
is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, and to 
this extent only, the appeal is granted.



REMAND

Reopening a claim does not end the inquiry; rather, consideration 
of that claim on the merits is required.  After a review of the 
record, the Board observes that further development is required 
prior to adjudicating the Veteran's claim of entitlement to 
service connection for PTSD on the merits, as well as his claims 
of entitlement to service connection for a low back disability 
and type II diabetes mellitus (to include as a result of exposure 
to herbicides).  

As an initial matter, the Board notes that following the issuance 
of the March 2009 supplemental statement of the case, additional 
evidence was submitted which is relevant to the Veteran's claims 
of entitlement to service connection for PTSD, a low back 
disability, and type II diabetes mellitus.  No waiver of initial 
RO review accompanied the submission of this new evidence.  
Therefore, on remand, the RO/AMC must consider this evidence in 
the first instance with respect to those claims on appeal.  See 
38 C.F.R. § 20.1304 (2009).

With regard to PTSD, the Board reiterates that four private 
psychological examination reports (dated in August 2005, November 
2006, January 2008, and August 2008) all assessed the Veteran 
with chronic and severe PTSD in accordance with the DSM-IV, with 
such PTSD being characterized as "service connected" with 
"combat connected" symptoms.  In addition, VA treatment records 
dated in April 2007, October 2007, and December 2007 all noted a 
diagnosis of PTSD for the Veteran.  To date, the Veteran has 
provided very little information regarding his alleged in-service 
stressors, which are described as follows: he went on an assault 
mission when he first got to Vietnam, and the enemy dropped 
mortar on the pier that he was tied to; a friend from his unit 
(R. Sheldon) was killed, and he saw other friends get "all shot 
up"; he was at target during his sea time and during periods of 
loading and unloading cargo; and an incoming shell hit his 
trailer and the door came off and hit him in the forehead, giving 
him a gash which required stitches to close.  The Veteran has 
reported serving in a combat zone and participating in combat 
while in Vietnam, but his service personnel records are negative 
for any indication that he either engaged in combat or received 
any medals indicative of combat service.  

The Veteran's service treatment records are negative for any 
complaints, findings, or treatment of any psychiatric 
disabilities.  However, in June 1969, it was noted that he had 
suffered a laceration of the skull and forehead, which was 
sutured.  The cause of the laceration was not provided, nor did 
the Veteran receive a Purple Heart medal.  However, sufficient 
information exists to attempt to verify this claimed stressor, 
based on the treatment date of June 6, 1969 for his head 
laceration.  The treatment report and his service personnel 
records indicate the Veteran was with the 1098th Transportation 
Company at that time.  The Veteran should also be asked to 
provide more specific information regarding his other alleged in-
service stressors.  If sufficient information is been presented 
to request verification of any other stressor through official 
sources, then an attempt to verify such stressor(s) should be 
accomplished on remand.  

Thereafter, he should be afforded a VA examination with medical 
opinion by a psychiatrist in order to determine whether he 
suffers from PTSD as a result of any verified in-service 
stressor(s) or as a result of the circumstances surrounding his 
documented head injury in service.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to a low back disability, the Veteran contends that 
he injured his low back initially in a fall during basic 
training, and that he then injured it again in Vietnam when he 
fell and landed on his tailbone.  An October 1967 service 
treatment record documents the Veteran's complaint of back pain 
after falling on a physical training test.  Following his 
discharge from service, the evidence of record confirms that the 
Veteran suffered a work-related injury to his back in July 2004.  
The Veteran underwent a VA spine examination in March 2006, 
during which the examiner opined that the Veteran's current low 
back condition is not related to the one complaint of back pain 
in service.

However, in a July 2006 statement, a private doctor (Dr. 
Marchetta) confirmed that he had treated the Veteran for chronic 
lower back pain since 1991.  Such records have not been 
associated with the claims file.  On remand, all available 
treatment records from Dr. Marchetta should be requested.

In addition, the record also reflects that the Veteran is 
receiving Social Security Administration (SSA) benefits for his 
low back disability.  However, an application for SSA benefits, a 
decision awarding such benefits, and any underlying records upon 
which such a decision is based are not contained in the claims 
file.  As these records may be relevant to the current appeal, a 
request should be made to the SSA for any records pertaining to 
the Veteran, including any decisions and any medical evidence 
relied upon in making those decisions.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

With regard to type II diabetes mellitus, the Veteran's service 
treatment records are negative for any complaints, findings, or 
treatment of such disability.  Service personnel records confirm 
that he served in the Republic of Vietnam, and the Veteran 
contends that he is entitled to service connection as a result of 
being exposed to herbicides therein.  However, a November 2006 VA 
diabetes mellitus examination determined that there was no 
evidence of diabetes mellitus for the Veteran, as accompanying 
laboratory data, urine sugars, and blood sugars appeared to be 
normal, and the Veteran had no complaints or symptoms referable 
to diabetes mellitus.  Thereafter, type II diabetes mellitus was 
noted in the Veteran's past medical history in several VA 
treatment records and private psychological examination reports, 
but such notations were not accompanied by any test results to 
prove an actual diabetes diagnosis.

Nevertheless, an April 2007 VA treatment record noted that the 
Veteran had elevated blood sugar.  VA treatment records dated in 
October 2008, February 2009, and April 2009 noted that the 
Veteran was followed for type II diabetes mellitus that was 
treated with diet and exercise.  At his February 2009 hearing, 
the Veteran testified that he was diagnosed with type II diabetes 
mellitus when his prostate cancer was recently found, and he also 
asserted that he took pills for diabetes.  Private laboratory 
test results in March 2009 revealed a high glucose level for the 
Veteran.  As the more recent evidence of record suggests that the 
Veteran may have developed type II diabetes mellitus since the 
time of his November 2006 VA examination, the Veteran should be 
afforded a new VA examination to clarify whether a diagnosis of 
type II diabetes mellitus may now be rendered.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

For the three aforementioned claims on appeal, relevant ongoing 
medical records should also be obtained, to include VA treatment 
records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Finally, in correspondence dated and received in January 2008, 
the Veteran expressed disagreement with the RO's January 2008 
rating decision regarding the determination that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for bilateral hearing loss as 
well as the denial of service connection for tinnitus.  
Accordingly, the Board is required to remand these issues to the 
RO/AMC for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO/AMC has 
issued the statement of the case, the claims should be returned 
to the Board only if the Veteran perfects an appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his low back, PTSD, and diabetes 
disabilities since his discharge from 
service in September 1969.  After securing 
any necessary release, the RO/AMC should 
request any records identified which are 
not duplicates of those contained in the 
claims file, including all available 
treatment records from Dr. Marchetta.  If 
any requested records are unavailable, then 
the file should be annotated as such and 
the Veteran should be so notified.

2.  Obtain current VA treatment records 
from the VA Medical Center in Philadelphia, 
Pennsylvania (dating since February 2009) 
and from the VA Community Based Outpatient 
Clinic in Key West, Florida (dating since 
June 2009).

3.  Contact the SSA and request copies of 
the records pertinent to the Veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  Attempt to verify through official 
sources, the Veteran's reported stressor of 
an incoming shell hitting his trailer in 
June 1969 (approximately June 6, 1969) 
while he was serving with the 1098th 
Transportation Company in Vietnam.  

5.  Ask the Veteran to provide more 
specific information regarding his alleged 
in-service stressors concerning the death 
of R. Sheldon, any other friends he saw get 
shot, mortar fire on the pier that he was 
tied to.  He should be asked to provide the 
date of the incidents within a two month 
time frame, the units of those who were 
injured or killed, and the location of the 
incidents.  If sufficient information has 
been presented, then the RO/AMC should also 
attempt to verify such stressor(s) through 
official sources.

6.  Schedule the Veteran for a VA 
psychiatric examination to determine 
whether the Veteran suffers from PTSD as a 
result of any verified in-service 
stressor(s) or as a result of the 
circumstances surrounding his June 1969 in-
service head injury.  The claims file must 
be provided to and be reviewed by the 
psychiatrist in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, including 
psychological testing, and the results 
should be reported in detail.  If PTSD is 
diagnosed, the examiner should specify the 
stressor upon which the diagnosis is based.  
A complete rationale for all opinions 
expressed should be provided.  

7.  Schedule the Veteran for a VA diabetes 
mellitus examination to determine whether 
the Veteran currently has a diagnosis of 
type II diabetes mellitus.  The claims file 
must be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, including 
laboratory testing, and the results should 
be reported in detail.  A complete 
rationale for all opinions expressed should 
be provided.

8.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed, to 
include the additional evidence submitted 
since the issuance of the March 2009 
supplemental statement of the case.  If the 
benefits sought on appeal remain denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

9.  Issue a statement of the case 
pertaining to the issues of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to service 
connection for bilateral hearing loss, and 
entitlement to service connection for 
tinnitus, so that the Veteran may have the 
opportunity to complete an appeal on these 
issues (if he so desires) by filing a 
timely substantive appeal.  These issues 
should only be returned to the Board if a 
timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


